           Case 1:20-cv-01020-JPC Document 39 Filed 10/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                         10/06/2020
                                                                       :
ALBERTO GONZALEZ,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-1020 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
3X1 NYC, LLC,                                                          :   REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. All counsel must familiarize themselves

with the Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-

john-p-cronan. Unless and until the Court orders otherwise, all prior orders, dates, and deadlines

shall remain in effect notwithstanding the case’s reassignment. The case management conference

scheduled for February 1, 2021 at 11:00 a.m. shall take place as scheduled. The Court will issue a

subsequent order directing the parties how this conference will take place. Absent leave of Court

obtained by letter-motion filed before the conference, all pretrial conferences must be attended by

the attorney who will serve as principal trial counsel.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given
         Case 1:20-cv-01020-JPC Document 39 Filed 10/06/20 Page 2 of 2


by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 6, 2020                             __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                           United States District Judge




                                               2
